FOR PUBLICATION
  UNITED STATES COURT OF APPEALS
       FOR THE NINTH CIRCUIT

FOUAD N. DAGHER; BISHARAT               
ENTERPRISES INC.; ALFRED
BUCZKOWSKI; ESEQUIEL DELAGADO;
MAHWASH FARZANEH; NASSER EL-
RADI; G.G.&R. PETROLEUM INC.;
H.J.F. INC.; KALECO CO.; CARLOS
MARQUEZ; SAMI MERHI, EDGARDO
R. PARUNGAO; RON ABEL SERV.
CENTER, INC.; GULLERMO RAMIREZ;
JERRY’S SHELL SERV. CENTER, INC.;
LEOPOLOO RAMIREZ; NAZAR                       No. 02-56509
SHEIBAINI; SITARA MANAGEMENT
CORPORATION; TINSEL ENTERPRISES                 D.C. No.
                                            CV-99-06114-GHK
                                        
INC.; QUANG TRUONG; STEVEN RAY
VEZERIAN; LOS FELIZ SHELL, INC.;             Central District
NASSIM HANNA,                                 of California,
               Plaintiffs-Appellants,         Los Angeles
                 v.                              ORDER
SAUDI REFINING INC., (SRI);
TEXACO INC.; SHELL OIL COMPANY,
              Defendants-Appellees,
                and
MOTIVA ENTERPRISES LLC; EQUILON
ENTERPRISES, LLC; EQUIVA
TRADING COMPANY; EQUIVA
SERVICES LLC,
                         Defendants.
                                        



                            17711
17712           DAGHER v. SAUDI REFINING INC.
    On Remand From The United States Supreme Court

                  Filed October 24, 2006

  Before: Stephen Reinhardt, Ferdinand F. Fernandez, and
           Johnnie B. Rawlinson, Circuit Judges.


                          ORDER

   Pursuant to the Supreme Court judgment, we affirm the dis-
trict court’s grant of summary judgment to the defendants.
                               PRINTED FOR
                     ADMINISTRATIVE OFFICE—U.S. COURTS
                      BY THOMSON/WEST—SAN FRANCISCO

The summary, which does not constitute a part of the opinion of the court, is copyrighted
                              © 2006 Thomson/West.